DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 16/351,620 filed on March 13, 2020, which is now U.S. Patent No. 10, 882,829 B2, which claims priority to U.S. Application No. 13/781,902 filed on March 1, 2013, now abandoned which claims priority from U.S. Provisional Application No. 61/605,952, filed on March 2, 2012. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,882,829 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘829 are drawn to the same compound and as such, the compound of ‘829 will inherently be capable of inhibiting TYK2 kinase activity as claimed in the instant application.  This rejection is being made since no restriction was required in ‘829 and this application is a continuation of ‘829 and thus does not qualify for the benefit from the prohibition of nonstatutory double patenting rejection under  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e303040.html"35 U.S.C. 121.
Please note that in order to obtain the benefit of the prohibition of nonstatutory double patenting rejection under  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e303040.html"35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application and filed in divisional application only. 
The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,921,544 B2 (provided on IDS 12/01/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘544 are substantially overlapping in scope and mutually obvious.
Claims 1-20 of the instant application claim a method of inhibiting a TYK2 kinase comprising administering a compound having the formula (2): 
    PNG
    media_image1.png
    194
    302
    media_image1.png
    Greyscale
such as 
    PNG
    media_image2.png
    178
    153
    media_image2.png
    Greyscale
(2-(2,6-dichloro-phenyl)-5-[4-(morpholine-4-carbonyl)-phenylamino]-oxazole-4-carboxylic
acid amide) or 
    PNG
    media_image3.png
    153
    132
    media_image3.png
    Greyscale
(2-(2-chloro-6-fluoro-phenyl)-5-[4-(morpholine-4-carbonyl) phenylamino]-oxazole-4-carboxylic acid amide) or a salt or stereoisomer thereof, as well as treating a disease or condition in a subject wherein the disease such as an autoimmune disease which is susceptible to TYK2 inhibition comprising administering said compounds of formula (2).
Claims 1-13 of ‘544 claim a compound which is an amide having formula (3a):

    PNG
    media_image4.png
    81
    121
    media_image4.png
    Greyscale
wherein Ar2 is a moncyclic 5-10 membered aryl ring being optionally substituted by one or more substituents such as halogen; Ar1 is a monocyclic 5 to 10 membered aryl group optionally substituted by one or more R1 wherein R1 is halogen, a Ra-Rb group such as CO, SO, SO2, etc.  Thus the cited claims of '544 encompass numerous compounds claimed in the cited claims of the instant application and thus the compounds of ‘544 will inherently be capable of inhibiting TYK2 kinase activity as claimed in the instant application.  Thus the cited claims of the instant application and the cited claims of '544 are not patentably distinct since they encompass the same compounds and thus the same property as claimed in the instant claims of inhibiting a TYK2 kinase.

Claims 1-3 and 5-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,154,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘544 are substantially overlapping in scope and mutually obvious.
Claims 1-3 and 5-17 of the instant application claim a method of inhibiting a TYK2 kinase comprising administering a compound having the formula (2): 
    PNG
    media_image1.png
    194
    302
    media_image1.png
    Greyscale
such as 
    PNG
    media_image2.png
    178
    153
    media_image2.png
    Greyscale
(2-(2,6-dichloro-phenyl)-5-[4-(morpholine-4-carbonyl)-phenylamino]-oxazole-4-carboxylic
acid amide) or a salt or stereoisomer thereof.
Claims 1-8 of ‘539 claim a method of treating cancer in a subject in need thereof by inhibiting TYK2 kinase comprising the administration of 
    PNG
    media_image2.png
    178
    153
    media_image2.png
    Greyscale
2-(2,6-dichloro-phenyl)-5-[4-(morpholine-4-carbonyl)-phenylamino]-oxazole-4-carboxylic
acid amide.
	The cited claims of the instant application would be anticipated over the cited claims of ‘539 since the claims of ‘539 recite administering the same compound as claimed in the instant claims and as such administration of the same compound will inherently result in the same effect of inhibiting a TYK2 kinase as claimed in the instant claims.  Furthermore, ‘539 specifically claims inhibition of TYK2 kinase.
	Therefore, the cited claims of the instant application are not patentably distinct over the claims of ‘539.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-14, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reader et al. WO 2010/055304 A2 (provided on IDS 12/01/2020).
Claims 1-4, 6-14, 16, 18 and 19 of the instant application claim a method of inhibiting a TYK2 kinase comprising administering a compound having the formula (2): 
    PNG
    media_image1.png
    194
    302
    media_image1.png
    Greyscale
such as 
    PNG
    media_image3.png
    153
    132
    media_image3.png
    Greyscale
(2-(2-chloro-6-fluoro-phenyl)-5-[4-(morpholine-4-carbonyl) phenylamino]-oxazole-4-carboxylic acid amide) or a salt or stereoisomer thereof, as well as treating a disease or condition in a subject wherein the disease such as an autoimmune disease which is susceptible to TYK2 inhibition comprising administering said compounds of formula (2).
Reader et al. teaches compounds for use in the prophylaxis or treatment of autoimmune diseases and in particular multiple sclerosis (page 6).  Reader et al. specifically teaches a method for the treatment of an autoimmune disease, in particular multiple sclerosis comprising the administration of a compound of formula (1) (page 6 and claims 66-67 on page 250).  Reader et al. teaches one preferred sub-group of compounds represented by formula (5):

    PNG
    media_image5.png
    93
    207
    media_image5.png
    Greyscale
wherein G1 is C(O) and G2 is Het wherein Het is a 5 to 7 membered non-aromatic heterocyclic ring containing a nitrogen atom ring member and optionally one further heteroatom ring member selected from O, N and S and the Het being linked to the C(O) group by a nitrogen ring member; and Ar2 is an optionally substituted phenyl ring, preferably 2,6-diflurophenyl or 2-fluoro-6-chlorophenyl ring (pages 37-38 and claim 57 on page 249).
Reader et al. specifically discloses Example U-2 which is 2-(2,6-difluorophenyl)-5-(4-(morpholine-4-carbonyl)phenylamino)oxazole-4-carboxamide:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
which is similar to the claimed compound of 
    PNG
    media_image3.png
    153
    132
    media_image3.png
    Greyscale
 (2-(2-chloro-6-fluoro-phenyl)-5-[4-(morpholine-4-carbonyl) phenylamino]-oxazole-4-carboxylic acid amide) except for a substitution of Cl for F on the 6 position of the phenyl ring (pages 205-206).
However, Reader et al. specifically teaches that Ar2 is preferably either 2,6-difluorophenyl (as shown above) or 2-fluoro-6-chlorophenyl ring (the same as the instant claimed compound (see Example Q-36 pages 162-163 for numbering of the phenyl ring) (pages 37-38 and claim 57 on page 249).  Thus one can clearly envisage Applicant’s claimed compound from the cited teachings of Reader et al. since the preferred Ar2 substituent is only one of 2 selections and thus is limited and thus very few combinations can be obtained.  Please note that if one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R.  This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference.
Therefore the cited claims of the instant application are anticipated since Reader et al. discloses the same compounds as claimed in the instant claims for the same purpose of treating an autoimmune disease, and as such the compounds taught therein will inherently inhibit a TYK2 kinase as claimed in the instant claims.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus the cited claims of the instant application are anticipated by the teachings of Reader et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5, 15, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reader et al. WO 2010/055304 A2 (provided on IDS 12/01/2020) as applied to claims 1-4, 6-14, 16, 18 and 19 above.
Claims 5, 15, 17 and 20 of the instant application claim a method of inhibiting a TYK2 kinase comprising administering a compound having the formula (2): 
    PNG
    media_image1.png
    194
    302
    media_image1.png
    Greyscale
such as 
    PNG
    media_image2.png
    178
    153
    media_image2.png
    Greyscale
(2-(2,6-dichloro-phenyl)-5-[4-(morpholine-4-carbonyl)-phenylamino]-oxazole-4-carboxylic
acid amide) or a salt or stereoisomer thereof, as well as treating a disease or condition in a subject wherein the disease such as an autoimmune disease which is susceptible to TYK2 inhibition comprising administering said compounds of formula (2).
Reader et al. is as set forth above.
Reader et al. does not specifically exemplify 
    PNG
    media_image2.png
    178
    153
    media_image2.png
    Greyscale
.
However, Reader et al. teaches one preferred sub-group of compounds represented by formula (5):

    PNG
    media_image5.png
    93
    207
    media_image5.png
    Greyscale
wherein G1 is C(O) and G2 is Het wherein Het is a 5 to 7 membered non-aromatic heterocyclic ring containing a nitrogen atom ring member and optionally one further heteroatom ring member selected from O, N and S and the Het being linked to the C(O) group by a nitrogen ring member; and Ar2 is an optionally substituted phenyl ring, preferably 2,6-difluorophenyl or 2-fluoro-6-chlorophenyl ring (pages 37-38 and claim 57 on page 249).
Reader et al. specifically discloses Example U-2 which is 2-(2,6-difluorophenyl)-5-(4-(morpholine-4-carbonyl)phenylamino)oxazole-4-carboxamide:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
which is similar to Applicant’s claimed compound except for a substitution of F for Cl on the 2 and 6 positions of the phenyl ring (page 205).
However, Applicant’s claimed compound is rendered obvious in view of the teachings of Reader et al. since it is prima facie obvious to substitute one halogen for another and expect similar results.  Reader et al. specifically teaches that Ar2 can be substituted by one or more of R2 wherein R2 is a halogen including fluorine, chlorine, bromine, etc. (pages 34-35).  Reader et al. specifically teaches that one sub-set of particularly preferred groups for Ar2 consists of phenyl, 2,6-difluorophenyl, 2-chlorophenyl, 2-fluoropheyl, 2-chloro-6-fluorophenyl, 2,6-dichlorophenyl, etc. (page 36 lines 4-7).  Thus Reader et al. specifically teaches that Ar2 may be 2,6-dichlorophenyl and thus an ordinary skilled artisan would have been motivated to substitute 2,6-difluorophenyl for 2,6-dichlorophenyl in compound U-2 to arrive at the compound claimed in the instant claims with a reasonable expectation of success.  Thus substituting Cl for F is rendered obvious and thus Applicant’s claimed compound is rendered obvious in view of the teachings of Reader et al.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
Thus the cited claims of the instant application are rendered obvious by the teachings of Reader et al.

Conclusion
Claims 1-20 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM